DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
Examiner contacted Applicant's attorney on 10/20/2021 for oral election but Applicant's attorney wanted a written restriction for the purpose of clarity.

Election/Restrictions
Election of Species
This application contains claims directed to the following patentably distinct species: 
A single compound or a conjugate comprising the compound (e.g. claim 1 or claim 13)
If the compound of claim 1 is elected:
Specify all variables for RL (Q, X, a, b1, b2, c1, c2 and GL) (e.g. claim 1).

If the conjugate of claim 13 is elected:

Specify all variables for RLL (Q, X, a, b1, b2, c1, c2 and GLL) (e.g. claims 1 and 13).

The examiner notes that all claims drawn to a non-elected species will be preliminary withdrawn from consideration.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example: the compound of claim 1 could be conjugated to any molecule containing at least one functional group that reacts with GL, whereas the conjugate of claim 13 must be conjugated to an antibody.  Furthermore, RL and RLL comprise chemically distinct species in the form of the variable elements Q, X, GL (for the compound of claim 1) and GLL (for the conjugate of claim 13). In addition, these species are not obvious variants of each other based on the current required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643